      Case 4:20-cv-05132-SMJ       ECF No. 18   filed 04/28/21   PageID.1369 Page 1 of 3




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2                                                                     Apr 28, 2021
                                                                          SEAN F. MCAVOY, CLERK
3                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
4
     MARSHA V.,                                  No. 4:20-cv-05132-SMJ
5
                               Plaintiff,
6                                                ORDER GRANTING
                  v.                             STIPULATED MOTION FOR
7                                                REMAND
     ANDREW M. SAUL, Commissioner of
8    Social Security Administration,

9                              Defendant.

10

11         Before the Court, without oral argument, is the parties’ Stipulated Motion for

12   Remand, ECF No. 12. “The parties, through their respective counsel, hereby

13   stipulate and agree that the case should be remanded under sentence four of 42

14   U.S.C. § 405(g).” Id. at 1.

15         Having reviewed the motion and the file in this matter, the Court is fully

16   informed and grants the motion. “Under sentence four, a district court may remand

17   in conjunction with a judgment affirming, modifying, or reversing the Secretary’s

18   decision.” Melkonyan v. Sullivan, 501 U.S. 89, 99–100 (1991). Given the parties’

19   stipulation, the Court reverses and remands the matter for further administrative

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 1
      Case 4:20-cv-05132-SMJ     ECF No. 18    filed 04/28/21   PageID.1370 Page 2 of 3




1    proceedings before an Administrative Law Judge (ALJ) and a new decision

2    regarding Plaintiff’s applications for benefits under the Social Security Act.

3          Accordingly, IT IS HEREBY ORDERED:

4          1.     The parties’ Stipulated Motion for Remand, ECF No. 17, is

5                 GRANTED.

6          2.     The above-captioned case shall be REVERSED and REMANDED

7                 for further administrative proceedings, including a de novo hearing

8                 under sentence four of 42 U.S.C. § 405(g). See Melkonyan v. Sullivan,

9                 501 U.S. 89 (1991).

10         3.     On remand, the Appeals Council will remand the case to an

11                administrative law judge (“ALJ”), who shall develop the medical

12                record as appropriate, offer Plaintiff an opportunity for a new hearing,

13                and issue a new decision. The ALJ shall also:

14                A.    Reevaluate the evidence, including any medical experts’

15                      opinion(s);

16                B.    Reevaluate the claimant’s seizure disorder, with particular

17                      attention to Listing 11.02;

18                C.    Reassess the third party statements; and

19                D.    Reassess claimant’s residual functional capacity.

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 2
      Case 4:20-cv-05132-SMJ     ECF No. 18    filed 04/28/21   PageID.1371 Page 3 of 3




1          4.     Plaintiff’s Motion for Summary Judgment, ECF No. 14, is DENIED

2                 AS MOOT.

3          5.     The Clerk’s Office is DIRECTED to ENTER JUDGMENT for

4                 Plaintiff.

5          6.     Plaintiff shall be entitled to reasonable attorney fees and expenses

6                 under 28 U.S.C. § 2412(d), upon proper request to this Court. Plaintiff

7                 shall be entitled to costs as enumerated in 28 U.S.C. § 1920, under 28

8                 U.S.C. § 2412(a).

9                 A.     Plaintiff shall file any such motion for attorney fees and costs

10                       by no later than May 31, 2021.

11         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

12   provide copies to all counsel.

13         DATED this 28th day of April 2021.

14
                         ___________________________
15                       SALVADOR MENDOZA, JR.
                         United States District Judge
16

17

18

19

20



     ORDER GRANTING STIPULATED MOTION FOR REMAND – 3
